Citation Nr: 1419614	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-21 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether severance of service connection for type II diabetes mellitus was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issue on appeal was explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claim, and that efforts were taken to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The issue of entitlement to service connection for type I diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

A review of the record shows that in September 2009 the Veteran was notified of a proposal to severe service connection for type II diabetes mellitus and that service connection was severed in the February 2010 rating decision.  

VA regulations provide that service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  38 C.F.R. § 3.105(d) (2013).

In statements and personal hearing testimony it was asserted, in essence, that the Veteran's diabetes mellitus disability has been variously identified since onset in approximately 1981 as type I and type II.  It was noted that he was initially treated at the St. Francis Hospital in Memphis, Tennessee, and that he had been treated at The Endocrine Clinic for approximately 20 years.  The Board notes that the available record includes treatment records from The Endocrine Clinic dated in May 1994 and from August 2008 to March 2009.  There is no indication, however, that the Veteran was notified that VA efforts in March 2009 and April 2009 to assist him in obtaining copies of pertinent records from the St. Francis Hospital were unsuccessful.  

The Board also notes that an October 2008 VA Agent Orange examination report noted a diagnosis of "T2DM" without indication as to the basis for the diagnosis.  Service connection was established for type II diabetes mellitus in a January 2009 rating decision based upon the October 2008 diagnosis.  Private treatment records subsequently added to the record include diagnosis of diabetes, type I diabetes mellitus, and insulin-dependent diabetes mellitus (IDDM).  VA examination reports dated in June 2009 and August 2009 include opinions stating that it was more likely that the Veteran had type I diabetes mellitus, but did not address whether the diagnosis on which service connection was predicated was clearly erroneous.  In light of the assertions that private treatment records may exist pertinent to his claim, the Board finds that further development is required.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issue on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All efforts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Upon completion of directive #1, request that the August 2009 examining VA physician-or other proper medical authority (if the August 2009 examining VA physician is unavailable)-certify that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of all evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.

No action is required of the Veteran until he is notified by the AOJ.  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


